Title: 14th.
From: Adams, John Quincy
To: 


       Yesterday at about 8 o’clock in the morning, we spied a sail, at our windward; her course was nearly the same with ours. We sailed swifter than she, and gained ground so fast that at 6 in the evening she was not more than a league distant from us, to the leward. The night coming on, made us lose sight of her. In the evening we had about the ship at least a dozen of small birds of the size of a swallow, which the french call Alcides; I don’t know the English name. They are black all, except in the hind part of the back, which is white: they made a very disagreeable, and a very clamorous noise. The mariners, who find presages and omens, in almost every object they see, pretend, that they never appear except before, or after bad weather. I must however own that in this case their prognostics happen to be true. This morning at day light, we found the sloop within gun shot of us at leeward, and at about 7 o’clock we made two other sail at windward. At 2 o’clock afternoon the sloop came, and spoke to us. She was from Charlestown bound to New port, and supposes herself 45 leagues from land. From the number of persons we saw on deck, we supposed it was the Packet. Our weather has been very variable for these four or five days. We have run one day with another from 20 to 25 leagues. We have sounded at midnight these three last nights but without success.
      